DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/18/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claims 1, 9, or 17, especially in response to determining that the microgrid is operating in a grid-connected mode, isolating the fault by tripping a microgrid side smart switch and a grid side smart switch that are located immediately adjacent to the fault, 10wherein each of the microgrid side smart switch and the grid side smart switch is equipped with a directional element that determines the position of the fault, initiating a reclosing of the grid side smart switch, and initiating the reclosing for a microgrid side smart switch via resynchronization if the grid side smart switch is successfully reclosed; and  15in response to determining that the microgrid is operating in an islanded mode, isolating the fault by tripping a microgrid side smart switch that is located immediately adjacent to the fault, wherein the microgrid side smart switch is equipped with a directional element that determines the position of the fault, and initiating the reclosing of the microgrid side smart switch. The closest prior art references of record are Eich et al. Chinese Patent Document CN 108110738 A (hereinafter “Eich”), Wan et al. Chinese Patent Document CN 106998076 A (hereinafter “Wan”), Ali et al. Korean Patent Document KR 20180087508 A (hereinafter “Ali”), and Liu Chinese Patent Document CN 106602607 A (hereinafter “Liu”). Regarding claim 1, Eich teaches a method for protecting and controlling a microgrid with a dynamic boundary (refer to abstract and the last two paragraphs on page 3 of the translation), the method comprising:  5detecting a fault in a microgrid (refer to abstract and the last two paragraphs on page 3 of the translation), however Eich does not teach the microgrid includes a dynamic point-of-common-coupling (PCC); in response to determining that the microgrid is operating in a grid-connected mode, isolating the fault by tripping a microgrid side smart switch and a grid side smart switch that are located immediately adjacent to the fault, 10wherein each of the microgrid side smart switch and the grid side smart switch is equipped with a directional element that determines the position of the fault, initiating a reclosing of the grid side smart switch, and initiating the reclosing for a microgrid side smart switch via resynchronization if the grid side smart switch is successfully reclosed; and  15in response to determining that the microgrid is operating in an islanded mode, isolating the fault by tripping a microgrid side smart switch that is located immediately adjacent to the fault, wherein the microgrid side smart switch is equipped with a directional element that determines the position of the fault, and initiating the reclosing of the microgrid side smart switch. Wan teaches the microgrid includes a dynamic point-of-common-coupling (PCC) (refer to page 2 of the translation), however Eich and Wan do not teach in response to determining that the microgrid is operating in a grid-connected mode, isolating the fault by tripping a microgrid side smart switch and a grid side smart switch that are located immediately adjacent to the fault, 10wherein each of the microgrid side smart switch and the grid side smart switch is equipped with a directional element that determines the position of the fault, initiating a reclosing of the grid side smart switch, and initiating the reclosing for a microgrid side smart switch via resynchronization if the grid side smart switch is successfully reclosed; and  15in response to determining that the microgrid is operating in an islanded mode, isolating the fault by tripping a microgrid side smart switch that is located immediately adjacent to the fault, wherein the microgrid side smart switch is equipped with a directional element that determines the position of the fault, and initiating the reclosing of the microgrid side smart switch. Ali (refer to abstract and figures 2-4 and 9) and Liu (refer to page 2 of the translation) teach similar methods, however, they do not teach in response to determining that the microgrid is operating in a grid-connected mode, isolating the fault by tripping a microgrid side smart switch and a grid side smart switch that are located immediately adjacent to the fault, 10wherein each of the microgrid side smart switch and the grid side smart switch is equipped with a directional element that determines the position of the fault, initiating a reclosing of the grid side smart switch, and initiating the reclosing for a microgrid side smart switch via resynchronization if the grid side smart switch is successfully reclosed; and  15in response to determining that the microgrid is operating in an islanded mode, isolating the fault by tripping a microgrid side smart switch that is located immediately adjacent to the fault, wherein the microgrid side smart switch is equipped with a directional element that determines the position of the fault, and initiating the reclosing of the microgrid side smart switch. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eich, Wan, Ali, and/or Liu to arrive at the claimed invention. Claims 9 and 17 are allowed mutatis mutandis the reasons for claim 1 above. Claims 2-8, 10-16, and 18-20 are allowed based on their dependency on claims 1, 9, and 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839